DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a light emitting display device. 
Independent claim 12, and its dependent claims, are drawn to the general notion of a method of driving a light emitting display device. 
Independent claim 14, and its dependent claims, are drawn to the general notion of a method of driving a light emitting display device. 
Independent claim 16, and its dependent claims, are drawn to the general notion of a light emitting display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a short detection line positioned on a buffer layer on the first power line and a second power line positioned on an insulating layer on the short detection line, when these 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Mizukoshi; Seiichi, US 20130050292 A1, discloses a light emitting display containing an image display panel formed of pixel circuits, each having a first power supply line, a second power line, a sense line, and a detection circuit measuring a pixel circuit voltage (see Fig. 1), but does not describe a short detection line positioned on a buffer layer on the first power line and a second power line positioned on an insulating layer on the short detection line;
Lee; June-Woo et al., US 20130307557 A1, describes a display apparatus which detects a short circuit condition (see Fig. 6A), but does not describe a short detection line positioned on a buffer layer on the first power line and a second power line positioned on an insulating layer on the short detection line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693